

ESCROW AGREEMENT
 
This Escrow Agreement (the “Agreement”) is made and entered into on July 3,
2008, by and among Knight Energy Corp., a Maryland corporation (the
“Company”),and HD Special-Situations, LP (the “Lender”), and David S. Hamilton,
a duly licensed attorney who practices law in the State of California, as escrow
agent (the “Escrow Agent”).
 
A. Capitalized terms used and not otherwise defined herein have the meanings set
forth in the Note Purchase Agreement entered into between the Company and the
Lender dated concurrently herewith (the “Note Purchase Agreement”).
 
B Pursuant to the Note Purchase Agreement, at the Closing, the Company has
agreed to sell, and the Lender has agreed to purchase, the Note.
 
C. The Lender and the Company have agreed to effectuate the Closing utilizing an
escrow arrangement as described in this Agreement.
 
D. It is a condition of the Company’s obligation to sell, and the Lender’s
obligation to purchase, the Note, that this Agreement be executed and delivered.
 
E. The Escrow Agent is willing to act hereunder on the terms and conditions set
forth herein.
 
NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:
 
1. Escrow Account. On or before the Closing Date, by wire transfer of
immediately available funds in United States Dollars, the Lender shall deposit
the Purchase Price with the Escrow Agent, to be held by the Escrow Agent in a
separate non-interest bearing account (the “Escrow Account”), established at
Bank of America (the “Bank”), subject to the provisions of this Agreement. At
the request of the Company or the Lender, the Escrow Agent shall provide the
requesting party with copies of all Bank statements, notices and other writings
that he receives from the Bank in connection with the Escrow Account.
 
2. Disbursement of Funds and Documents.
 
2.1 Closing Procedures. The Closing shall take place in the following manner:
 
(a) The Company and the Lender shall each deliver to the Escrow Agent via
facsimile or other electronic transmission (to be promptly followed by delivery
of original documents via courier service or Federal Express) complete originals
of all documents as provided in Sections 2.2 and 2.3 below, as applicable (the
“Escrowed Documents”). Pending such delivery, each party hereby agrees that a
facsimile or other electronic transmission of a document permitted to be
delivered hereunder, once delivered to the Escrow Agent, shall be binding upon
such party in the same manner as would an original to the full extent permitted
by applicable law.
 

--------------------------------------------------------------------------------


 
(ii) Upon receipt of the requisite documents via facsimile or otherwise from a
party, the Escrow Agent shall, in turn, send via facsimile (to be promptly
followed by delivery of original documents via courier service or Federal
Express) such documents to the other parties. In addition, upon receipt by the
Escrow Agent of the Purchase Price and the original Note, the Escrow Agent shall
(i) disburse the Purchase Price as provided in the Disbursement Instructions and
(ii) deliver the original Note to the Lender via courier service. Anything
herein to the contrary notwithstanding, the Escrow Agent shall not disburse the
Purchase Price prior to taking physical possession of the original Note;
likewise, the Escrow Agent shall not release the original Note prior to receipt
in the Escrow Account of the Purchase Price.
 
2.2 Items to be Delivered by the Company to the Escrow Agent. On or before the
Closing Date, the Company shall deliver to the Escrow Agent on behalf of the
Lender each of the following documents: (i) three (3) fully executed originals
of the Note Purchase Agreement, (ii) one (1) original fully executed Note, (iii)
three (3) fully executed originals of this Agreement, (iv) three (3) fully
executed originals of the Amendment, (v) one (1) fully-executed original of the
Amendment to Deed of Trust, (vi) three (3) fully executed originals of the
Subsidiary Amendment, (vii) three (3) fully executed originals of the
Disbursement Instructions and (viii) three (3) fully executed originals of such
other items as may be specified in the Note Purchase Agreement to be delivered
by the Company.


2.3 Items to be Delivered by the Lender to the Escrow Agent. In addition to the
Purchase Price, on or before the Closing Date, the Lender shall deliver to the
Escrow Agent on behalf of the Company each of the following documents: (i) three
(3) fully executed originals of the Note Purchase Agreement, (ii) three (3)
fully executed originals of this Agreement, (iii) three (3) fully executed
originals of the Amendment, (iv) three (3) fully executed originals of the
Subsidiary Amendment, (v) three (3) fully executed originals of the Disbursement
Instructions and (vi) three (3) fully executed copies of such other items as may
be specified in the Note Purchase Agreement to be delivered by the Lender.
 
2.4 Controversies. If any controversy arises between any of the parties hereto,
or between any of the parties hereto and any person not a party hereto, as to
whether or not or to whom the EscrowAgent shall deliver the PurchasePrice, the
Escrowed Documents, or any portion thereof, or as to any other matter arising
out of or relating to this Escrow Agreement, the Escrow Agent shall not be
required to determine the same and need not make any delivery of the Purchase
Price, the Escrowed Documents, or any portion thereof, but may retain the same
until the rights of the parties to the dispute have been finally determined by
written agreement or by final judgment of a court of competent jurisdiction
after all appeals have been finally determined (or the time for further appeals
has expired without an appeal having been made). The Escrow Agent shall deliver
that portion of the Purchase Priceand/orEscrowed Documentscovered bysuch
agreement or final judgment within five (5) days after the Escrow Agent receives
a copy thereof. The Escrow Agent shall assume that no such controversy has
arisen unless and until he receives written notice from the Lender or the
Company which refers specifically to this Agreement and identifies the
controversy and the adverse claimants.
 
2

--------------------------------------------------------------------------------


 
2.5 No Other Disbursements. No portion of the Purchase Price and/or the Escrowed
Documents shall be disbursed or otherwise transferred except in accordance with
this Section 2, Section 4 or Section 5.1(b).
 
3. Escrow Agent. The acceptance by the Escrow Agent of his duties hereunder is
subject tothefollowing terms and conditions, which the parties to this Agreement
hereby agree shall govern and control with respect to the rights,
duties,liabilities andindemnities of theEscrow Agent:


(a) The Escrow Agent shall not be responsible or liable in any manner whatsoever
for (i) the sufficiency, correctness, genuineness or validity of any cash,
investments or other amounts deposited with or held by the Escrow Agent, (ii)
acting upon any written notice, certificate, instruction, request or other
document believed by the Escrow Agent to be genuine and to have been signed or
presented by the proper party or parties or (iii) any act done hereunder, except
in the case of the Escrow Agent’s willful misconduct or bad faith.
 
(b) The Escrow Agent shall not be obligated or permitted to investigate the
correctness or accuracy of any document or to determine whether or not the
signatures contained in any document are genuine or to require documentation or
evidence substantiating any such document or signature.
 
(c) The Escrow Agent shall have no duties as Escrow Agent except those that are
expressly set forth herein, and in any permitted amendment hereof; provided,
however, that no such amendment shall affect the Escrow Agent’s duties unless
the EscrowAgent shall have given written consent thereto.
 
(d) The Company and the Lender specifically acknowledge that (i) the Escrow
Agent is a practicing attorney in California and (ii) the Escrow Agent has
drafted the documents for this transaction only on behalf of HD
Special-Situations, LP and has acted as counsel in this transaction only for HD
Special-Situations, LP. The Company represents that it has retained legal
counsel of its choosing with respect to the transactions contemplated herein and
in the Note Purchase Agreement, and is satisfied in its sole discretion with the
form and content of the documentation drafted by the Escrow Agent. The Company
hereby waives any objection to the Escrow Agent acting as described herein based
upon conflict of interest or lack of impartiality. The Escrow Agent agrees to
act impartially and in accordance with the terms of this Agreement and the
parties’ respective instructions, so long as they are not in conflict with the
terms of this Agreement.


4. Termination. This Agreement shall terminate on the earlier of (i) the date on
which the Purchase Price, the Escrowed Documents and other items described
herein shall have been fully disbursed in accordance with the terms and
conditions of this Agreement or (ii) any other date agreed to by the Lender and
the Company.
 
3

--------------------------------------------------------------------------------


 
5. Miscellaneous.
 
5.1 Indemnification of the Escrow Agent.
 
(a) The Company and the Lender each agree, jointly and severally, to indemnify
the Escrow Agent for, and to defend and hold the Escrow Agent harmless against,
any loss, damage, claim, liability, cost or expense (including, but not limited
to, reasonable attorney’s fees and costs of investigation) arising out of or in
connection with the performance of this Agreement, including the costs and
expenses of defending against any claim or liability in connection with the
exercise or performance of any of the Escrow Agent’s powers or duties hereunder.
The foregoing notwithstanding, this indemnification shall not apply to a party
with respect to a direct claim against the Escrow Agent by such party alleging
in good faith either gross negligence, willful misconduct or bad faith on the
Escrow Agent's part or a breach of this Agreement by the Escrow Agent, which
claim results in a final non-appealable judgment against the Escrow Agent with
respect to such claim.
 
(b) In the event of any dispute as to the nature of the rights or obligations of
the Lender, the Company and/or the Escrow Agent hereunder, the Escrow Agent may
at any time or from time to time interplead and/or deliver all of the Purchase
Price and/or the Escrowed Documents with or to a court of competent jurisdiction
sitting in Los Angeles, California, or in any appropriate federal court, in
accordance with the procedural rules thereof. The Escrow Agent shall give notice
of such action to the Company and the Lender. Upon such interpleader or
delivery, the Escrow Agent shall immediately and automatically be relieved and
discharged from all further obligations and responsibilities hereunder.


5.2 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to the matters covered herein and
supercedes all prior agreements, negotiations and understandings, written or
oral, with respect to such matters. Except as specifically set forth herein,
neither the Company, the Lender nor the Escrow Agent makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
 
5.3 Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be in writing and sent by U. S. Mail or delivered
personally or by a courier service or via facsimile (if via facsimile, to be
followed within one (1) business day by an original of the notice document via
overnight delivery service) and shall be effective (i) five (5) days after being
placed in the mail, if mailed, certified or registered, return receipt
requested, (ii) upon receipt, if delivered personally or (iii) one (1) day after
facsimile transmission or delivery to a courier service for overnight delivery,
in each case properly addressed to the party to receive the same. The addresses
for such notices shall be as set forth in the Note Purchase Agreement or, in the
case of the Escrow Agent, as set forth under the Escrow Agent’s signature on
this Agreement.
 
4

--------------------------------------------------------------------------------


 
5.4 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and their respective permitted successors and assigns;
provided, however, that the Escrow Agent shall not assign his duties under this
Agreement.
 
5.5 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of California as applied to
contracts made and to be fully performed in such state, without regard to the
conflicts of laws provisions thereof.
 
5.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, and all of which together shall constitute
one and the same agreement.
 
5.7 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
5.8 Remedies. No provision of this Agreement providing for any specific remedy
to a party shall be construed to limit such party to the specific remedy
described, and any other remedy that would otherwise be available to such party
at law or in equity shall be so available. No delay or omission of either party
hereto in exercising any right or remedy hereunder shall constitute a waiver of
such right or remedy, and no waiver as to any obligation shall operate as a
continuing waiver or as a waiver of any subsequent breach.
 
5.9 Survival. The provisions of Section 5.1 above shall survive the Closing of
the Note Purchase Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons on the date first written above.
 
KNIGHT ENERGY CORP.
   
By:
   
Title:
         
By:
   
Title:  
   

 
5

--------------------------------------------------------------------------------


 
HDSPECIAL-SITUATIONS, LP
 
By:
   
Title: 
             
David S. Hamilton
     
Address:    5699 Kanan Road, #251
Agoura Hills, California 91301
Telephone: (818) 735-0050
Telecopier: (818) 879-5449

 
6

--------------------------------------------------------------------------------


 